Order entered February 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01565-CR

                           DOMINIC RAUL SANCHEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. F-10-53887-I

                                            ORDER
       The Court has before it appellant’s motion to abate. Appellant asserts the reporter’s

record is missing a transcript of a December 10, 2010 hearing that culminated in his receiving

deferred adjudication and ten years’ community service. Appellant asserts the official court

reporter for Criminal District Court No. 2 did not record the hearing and does not know who

recorded such hearing. We GRANT appellant’s motion to abate.

       We ORDER the trial court to conduct a hearing to determine: (1) if the hearing held on

December 10, 2010 was recorded; (2) if so recorded, by whom and can a record of the hearing be

prepared; (3) if not, was appellant at fault for the record not being prepared for the hearing; and

(4) whether the parties can agree on a substituted reporter’s record.
        We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this court within THIRTY DAYS from the date of

this order.

        This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE